Exhibit 10.2
INDEMNITY AGREEMENT


This Indemnification Agreement (“Agreement”) is made effective retroactive as of
[insert date person became a director/officer/employee/agent of the Company for
which indemnification will be provided], by and between Brickell Biotech, Inc.,
a Delaware corporation (the “Company”), and ____________, a ________ resident,
with a domicile address of _________________ (“Indemnitee”).
RECITALS
WHEREAS, highly competent persons have become more reluctant to serve
corporations as officers and directors or in other capacities unless they are
provided by such corporations with adequate protection through insurance or
adequate indemnification against inordinate risks of claims and actions against
them for personal liability arising out of their service to and activities on
behalf of the corporation they benefit;
WHEREAS, the Board of Directors of the Company (the “Board”) has determined
that, in order to attract and retain qualified individuals, the Company will
maintain on an ongoing basis, at its sole cost, sufficient liability insurance
to protect its officers and directors serving the Company and its subsidiaries
from certain liabilities. Although the furnishing of such insurance has been a
customary and widespread practice among United States-based corporations and
other business enterprises, the Company believes that, given current market
conditions and trends, such insurance may be available to it in the future only
at higher premiums and with more exclusions. At the same time, directors and
officers to corporations or business enterprises increasingly are being
subjected to expensive and time-consuming litigation against them individually
relating to, among other things, matters that traditionally would have been
brought only against the Company or business enterprise itself. The Certificate
of Incorporation of the Company (the “Certificate of Incorporation”) and the
By-laws of the Company (the “By-laws) require indemnification of the officers
and directors of the Company. Indemnitee also may be entitled to indemnification
pursuant to the General Corporation Law of the State of Delaware (the “DGCL”).
The Certificate of Incorporation, the By-laws and the DGCL do not require that
the indemnification provisions set forth therein be exclusive, thereby allowing
for contracts to be entered into between the Company and its directors, officers
and other persons with respect to indemnification;
WHEREAS, the uncertainties relating to such insurance and to indemnification
have increased the difficulty of attracting and retaining such qualified
persons;
WHEREAS, the Board of the Company has determined that the increased difficulty
in attracting and retaining such qualified persons is detrimental to the best
interests of the Company and its stockholders and that the Company should act to
assure such persons that there will be increased certainty of the protections
described above now and in the future;
WHEREAS, it is reasonable, prudent and necessary for the Company contractually
to obligate itself to indemnify, and to advance Expenses (defined below, Section
2) to be



--------------------------------------------------------------------------------



incurred on behalf of, such qualified persons to the fullest extent permitted by
applicable law so that they will serve or continue to serve the Company free
from undue concern that they will not be so indemnified;
WHEREAS, this Agreement is a supplement to and in furtherance of the By-laws and
the Certificate of Incorporation and any resolutions adopted pursuant thereto,
and shall not be deemed a substitute therefor, nor to diminish or abrogate any
rights of Indemnitee thereunder;
[WHEREAS, Indemnitee had served as [a director][an officer] of Brickell
Subsidiary, Inc., a Delaware corporation (“Subsidiary” and, collectively with
the Company, the “Covered Entities” and, also with the Company, each
individually a “Covered Entity”) prior to acquisition of Subsidiary by the
Company and][WHEREAS, Indemnitee] has been serving as [a director][an officer]
of the Company, or has been serving at the request of the Company as a director,
officer, employee and/or other agent of another corporation, partnership, joint
venture, trust or other Enterprise (defined below, Section 2) and in such
capacity has been performing a valuable service for the Company; and
WHEREAS, Indemnitee did not regard the protection(s) available under the
By-laws, the Certificate of Incorporation, insurance and the DGCL as necessarily
adequate and may not be willing to continue serving as [a director][an officer]
of the Company without additional adequate protection, and the Company desires
Indemnitee to serve in such capacity; and Indemnitee is willing to serve on the
condition that he/she be indemnified as herein provided;
WHEREAS, it is intended that Indemnitee shall be paid promptly by the Company
all amounts necessary to effectuate in full the indemnity and benefits provided
herein;
NOW, THEREFORE, in consideration of the premises and the covenants contained in
this Agreement, and intending to be legally bound thereby, the Company and
Indemnitee do hereby covenant and agree as follows:
Section 1. Services to the Company.
(a)Indemnitee agrees to serve as [a director][an officer] of the Company until
such time as he or she resigns [or fails to stand for election] or is removed
from his or her position. Indemnitee may at any time and for any reason resign
or be removed from such position (subject to any other restriction on removal
imposed by law), and the Company agrees that any such resignation or removal
after the date of execution of this Agreement shall not affect the adequacy of
the consideration received by the Company for its agreement to provide the
protections set forth in this Agreement. This Agreement shall not be deemed an
employment contract between the Company (or any of its subsidiaries or any
Enterprise) and Indemnitee. The foregoing notwithstanding, this Agreement shall
continue in force after Indemnitee has ceased to serve as [a director][an
officer] of the Company, as provided in Section 16 hereof.
(b)The Company expressly confirms and agrees that it has entered into this
Agreement and assumed the obligations imposed on it hereby in consideration for
the Indemnitee’s past service as [a director][an officer] and in order to induce
Indemnitee to
        2



--------------------------------------------------------------------------------



continue serving as [a director][an officer] of the Company. The Company
acknowledges that Indemnitee is relying upon this Agreement in agreeing to
continue serving as [a director][an officer] of the Company.
Section 2. Definitions. As used in this Agreement:
(a)References to “agent” shall mean any person who is or was a director,
officer, or employee of [a Covered Entity][the Company] or a subsidiary of [a
Covered Entity]the Company or other person authorized by [a Covered Entity][the
Company] to act for [such Covered Entity][the Company], to include such person
serving in such capacity as a director, officer, employee, fiduciary or other
official of another corporation, partnership, limited liability company, joint
venture, trust or other enterprise at the request of, for the convenience of, or
to represent the interests of [a Covered Entity][the Company] or a subsidiary of
[a Covered Entity][the Company].
(b)A “Change in Control” shall be deemed to occur upon the earliest to occur
after the date of execution of this Agreement of any of the following events:
i. Acquisition of Stock by Third Party. Any Person (as defined below) who is or
becomes the Beneficial Owner (also as defined below), directly or indirectly, of
securities of the Company representing twenty percent (20%) or more of the
combined voting power of the Company’s then outstanding securities unless the
change in relative Beneficial Ownership of the Company’s securities by any
Person results solely from a reduction in the aggregate number of outstanding
shares of securities entitled to vote generally in the election of directors;
ii. Change in Board of Directors. During any period of two (2) consecutive years
(not including any period prior to the execution of this Agreement), individuals
who at the beginning of such period constitute the Board, and any new director
(other than a director designated by a person who has entered into an agreement
with the Company to effect a transaction described in Sections 2(b)(i),
2(b)(iii) or 2(b)(iv)) whose election by the Board or nomination for election by
the Company’s stockholders was approved by a vote of at least two-thirds of the
directors then still in office who either were directors at the beginning of the
period or whose election or nomination for election was previously so approved,
cease for any reason to constitute at least a majority of the members of the
Board;
iii. Corporate Transactions. The effective date of a merger or consolidation of
the Company with any other entity, other than a merger or consolidation which
would result in the voting securities of the Company outstanding immediately
prior to such merger or consolidation continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than 51% of the combined voting power of the voting
securities of the surviving entity outstanding immediately after such merger or
consolidation and with the power to elect at least a majority of the board of
directors or other governing body of such surviving entity;
        3



--------------------------------------------------------------------------------



iv. Liquidation. The approval by the stockholders of the Company of a complete
liquidation, bankruptcy, dissolution or wind-down of the Company or an agreement
for the sale or disposition by the Company of all or substantially all of the
Company’s assets; and/or
v. Other Events. There occurs any other event of a nature that would be required
to be reported in response to Item 6(e) of Schedule 14A of Regulation 14A (or a
response to any similar item on any similar schedule or form) promulgated under
the Exchange Act (as defined below), whether or not the Company is then subject
to such reporting requirement.
For purposes of this Section 2(b) of the Agreement, the following terms shall
have the following meanings:
(A) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended
from time to time.
(B) “Person” shall have the meaning as set forth in Sections 13(d) and 14(d) of
the Exchange Act; provided, however, that Person shall exclude (i) the Company,
(ii) any trustee or other fiduciary holding securities under an employee benefit
plan of the Company, and/or (iii) any corporation owned, directly or indirectly,
by the stockholders of the Company in substantially the same proportions as
their ownership of stock of the Company.
(C) “Beneficial Owner” shall have the meaning given to such term in Rule 13d-3
under the Exchange Act; provided, however, that Beneficial Owner shall exclude
any Person otherwise becoming a Beneficial Owner by reason of the stockholders
of the Company approving a merger or consolidation of the Company with another
entity.
(c)“Corporate Status” describes the status of a person who is or was a director,
trustee, partner, managing member, officer, employee, agent and/or fiduciary of
[a Covered Entity][the Company] or of any other corporation, limited liability
company, partnership or joint venture, trust or other enterprise which such
person is or was serving at the request of [a Covered Entity][the Company].
(d)“Disinterested Director” shall mean a director of the Company who is not and
was not a party to the Proceeding (as defined below) in respect of which
indemnification is sought by Indemnitee.
(e)“Enterprise” shall mean the [Covered Entities][Company] and any other
corporation, limited liability company, partnership, joint venture, trust or
other enterprise of which Indemnitee is or was serving at the request of [a
Covered Entity][the
        4



--------------------------------------------------------------------------------



Company] as a director, officer, trustee, partner, managing member, employee,
agent and/or fiduciary.
(f)“Expenses” shall include all direct and indirect costs (including but not
limited to reasonable attorneys’ fees, retainers, court costs, transcripts, fees
of experts and other professionals, witness fees, travel costs, duplicating
costs, printing and binding costs, wiring fees, telephone charges, postage,
delivery service fees, fax transmission charges, secretarial and administrative
services, any federal, state, local or foreign or other governmental taxes
imposed on Indemnitee as a result of the actual or deemed receipt of any
payments under this Agreement, ERISA excise taxes and penalties, and all other
disbursements, obligations or out-of-pocket expenses and reasonable compensation
for time spent by Indemnitee for which he or she is otherwise not compensated by
the Company) actually and reasonably incurred in connection with, or as a result
of, a Proceeding or establishing or enforcing a right to indemnification under
this Agreement, the DGCL, or otherwise. Expenses also shall include (i) Expenses
incurred in connection with any appeal resulting from any Proceeding, including
but not limited to the premium, security for, and other costs relating to any
cost bond, supersedeas bond, or other appeal bond or its equivalent, (ii)
Expenses incurred in connection with recovery under any directors’ and officers’
liability insurance policies maintained by the Company, regardless of whether
the Indemnitee ultimately is determined to be entitled to such indemnification,
advancement or Expenses or insurance recovery, as the case may be, and (iii) for
purposes of Section 14(d) only, Expenses incurred by or on behalf of Indemnitee
in connection with the interpretation, enforcement or defense of Indemnitee’s
rights under this Agreement, by litigation or otherwise. The parties agree that
for the purposes of any advancement of Expenses for which Indemnitee has made
written demand to the Company in accordance with this Agreement, all Expenses
included in such demand that are certified by affidavit of Indemnitee’s counsel
as being reasonable shall be presumed conclusively to be reasonable. Expenses,
however, shall not include amounts paid in settlement by Indemnitee or the
amount of judgments or fines against Indemnitee.
(g)“Independent Counsel” shall mean a law firm, or a member of a law firm, that
is experienced in matters of corporation law and neither presently is, nor in
the past five (5) years has been, retained to represent: (i) the [Covered
Entities][Company, Brickell Subsidiary, Inc.] or Indemnitee in any matter
material to [either such party][any of them] (other than with respect to matters
concerning the Indemnitee under this Agreement, or of other indemnitees under
similar indemnification agreements), or (ii) any other party to the Proceeding
giving rise to a claim for indemnification hereunder. Notwithstanding the
foregoing, the term “Independent Counsel” shall not include any person who,
under the applicable standards of professional conduct then prevailing, would
have a conflict of interest in representing either [the Company or] Indemnitee
[or a Covered Entity] in an action to determine Indemnitee’s rights under this
Agreement. The Company agrees to pay the reasonable fees and cost of the
Independent Counsel referred to above and to indemnify fully such counsel
against any and all Expenses, claims, liabilities and damages arising out of or
relating to this Agreement or its engagement pursuant hereto.
(h)The term “Proceeding” shall include any threatened, pending or completed
action, suit, claim, counterclaim, cross claim, arbitration, mediation,
alternate
        5



--------------------------------------------------------------------------------



dispute resolution mechanism, investigation, audit, inquiry, administrative
hearing or any other actual, threatened or completed proceeding, whether brought
in the right of [a Covered Entity][the Company] or otherwise and whether of a
civil, criminal, administrative, regulatory, legislative, or audit or
investigative (formal or informal) nature, including any appeal therefrom, in
which Indemnitee was, is or will be involved as a party, potential party,
non-party witness or otherwise by reason of the fact that Indemnitee is or was a
director, officer, employee and/or agent of [a Covered Entity][the Company], by
reason of any action taken by him/her (or a failure to take action by him/her)
or of any action (or failure to act) on his/her part while acting pursuant to
his/her Corporate Status, in each case whether or not serving in such capacity
at the time any liability or Expense is incurred for which indemnification,
reimbursement, or advancement of Expenses can be provided under this Agreement.
If the Indemnitee believes in good faith that a given situation may lead to or
culminate in the institution of a Proceeding, this shall be considered a
Proceeding under this paragraph and the Agreement.
(i)References to “other enterprise” shall include but not be limited to employee
benefit plans; references to “fines” shall include but not be limited to any
excise tax assessed with respect to any employee benefit plan; references to
“serving at the request of [a Covered Entity][the Company]” shall include but
not be limited to any service as a director, officer, employee and/or agent of
[any Covered Entity][the Company] which imposes duties on, or involves services
by, such director, officer, employee or agent with respect to an employee
benefit plan, its participants or beneficiaries; and a person who acted in good
faith and in a manner he/she reasonably believed to be in the best interests of
the participants and beneficiaries of an employee benefit plan shall be deemed
to have acted in a manner “not opposed to the best interests of the [Covered
Entity][Company]” as referred to in this Agreement.
Section 3. Indemnity in Third-Party Proceedings.
The Company shall indemnify Indemnitee in accordance with the provisions of this
Section 3 if Indemnitee is, or is threatened to be made, a party to or a
participant in any Proceeding, other than a Proceeding by or in the right of [a
Covered Entity][the Company] to procure a judgment in its favor which shall be
governed pursuant to Section 4 below. Pursuant to this Section 3, Indemnitee
shall be indemnified by Company to the fullest extent permitted by applicable
law against all Expenses, judgments, liabilities, fines, penalties and amounts
paid in settlement (including but not limited to all interest, assessments and
other charges paid or payable in connection with or in respect of such Expenses,
judgments, liabilities, fines, penalties and amounts paid in settlement)
actually and reasonably incurred by Indemnitee or on his/her behalf in
connection with such Proceeding or any claim, issue or matter therein, if
Indemnitee acted in good faith and in a manner he/she reasonably believed to be
in or not opposed to the best interests of the [Covered Entity][Company] and, in
the case of a criminal Proceeding had no reasonable cause to believe that
his/her conduct was unlawful. The parties hereto intend that this Agreement
shall provide to the fullest extent permitted by law for indemnification or the
like in excess of that expressly permitted by statute, including but not limited
to any indemnification provided by the Company’s Certificate of Incorporation,
the
        6



--------------------------------------------------------------------------------



By-laws, vote of its stockholders or Disinterested Directors, or applicable law,
including the DGCL.
Section 4. Indemnity in Proceedings by or in the Right of [a Covered
Entity.][the Company.]
The Company shall indemnify Indemnitee in accordance with the provisions of this
Section 4 of the Agreement if Indemnitee is, or is threatened to be made, a
party to or a participant in any Proceeding by or in the right of [a Covered
Entity][the Company] to procure a judgment in its favor. Pursuant to this
Section 4, Indemnitee shall be indemnified to the fullest extent permitted by
applicable law against all Expenses actually and reasonably incurred by him/her
or on his/her behalf in connection with such Proceeding or any claim, issue or
matter therein, if Indemnitee acted in good faith and in a manner he/she
reasonably believed to be in or not opposed to the best interests of the
[Covered Entity.][Company.] If applicable law so provides, no indemnification
for Expenses shall be made under this Section 4 in respect of any claim, issue
or matter as to which Indemnitee shall have been finally adjudged by a court to
be liable to the [Covered Entity][Company], unless and only to the extent the
Court of Chancery of the State of Delaware or any court in which the Proceeding
was brought shall determine upon application that, despite the adjudication of
liability but in view of all the circumstances of the case, Indemnitee is fairly
and reasonably entitled to indemnification.
Section 5. Indemnification for Expenses of Party Who is Wholly or Partly
Successful.
Notwithstanding any other provision of this Agreement, to the fullest extent
permitted by applicable law and to the extent that Indemnitee is a party to (or
a participant in) and is successful, on the merits or otherwise, in any
Proceeding or in defense of any claim, issue or matter therein, in whole or in
part, the Company shall indemnify Indemnitee against all Expenses actually and
reasonably incurred by him/her or on his/her behalf in connection therewith. If
Indemnitee is not wholly successful in such Proceeding but is successful, on the
merits or otherwise, as to one or more but less than all claims, issues or
matters in such Proceeding, the Company shall indemnify Indemnitee against all
Expenses actually and reasonably incurred by him/her or on his/her behalf in
connection with or related to each successfully resolved claim, issue or matter
to the fullest extent permitted by law. For purposes of this Section and without
limitation, the termination of any claim, issue or matter in such a Proceeding
by dismissal, with or without prejudice, shall be deemed to be a successful
result as to such claim, issue or matter.
Section 6. Indemnification for Expenses as Witness or Some Other Capacity in a
Proceeding.
Notwithstanding any other provision of this Agreement, to the fullest extent
permitted by applicable law and to the extent that Indemnitee is, by reason of
his/her Corporate Status, a witness or otherwise asked to participate in any
aspect of a Proceeding to which Indemnitee is not a party, he/she shall be
indemnified by Company against all Expenses actually and reasonably incurred by
him/her or on his/her behalf in connection therewith.
        7



--------------------------------------------------------------------------------



Section 7. Partial Indemnification.
If Indemnitee is entitled under any provision of this Agreement to
indemnification or the like by the Company for some or a portion of Expenses,
but not, however, for the total amount thereof, the Company nevertheless shall
indemnify Indemnitee for the portion thereof to which Indemnitee is entitled.
Section 8. Additional Indemnification.
(a)Notwithstanding any limitation in Sections 3, 4, or 5 of the Agreement, the
Company shall indemnify Indemnitee to the fullest extent permitted by applicable
law if Indemnitee is a party to or threatened to be made a party to or a
participant in any Proceeding (including a Proceeding by or in the right of [a
Covered Entity][the Company] to procure a judgment in its favor) against all
Expenses, judgments, fines and amounts paid in settlement (including all
interest, assessments and other charges paid or payable in connection with or in
respect of such Expenses, judgments, fines and amounts paid in settlement)
actually and reasonably incurred by or on behalf of Indemnitee in connection
with the Proceeding.
(b)For purposes of Section 8(a) of this Agreement, the meaning of the phrase “to
the fullest extent permitted by applicable law” shall include but not be limited
to:
i. to the fullest extent permitted by the provision of the DGCL or other
applicable law that authorizes or contemplates additional indemnification by
agreement, or the corresponding provision of any amendment to or replacement of
the DGCL or such other law, and
ii. to the fullest extent authorized or permitted by any amendments to or
replacements of the DGCL or other law adopted after the date of execution of
this Agreement that increase the extent to which a corporation may indemnify its
directors, officers, employees and/or agents.
Section 9. Exclusions.
Notwithstanding any other provision in this Agreement, the Company shall not be
obligated under the Agreement to make any indemnification payment or advancement
of Expenses in connection with any claim or demand made against Indemnitee:
(a)for which payment actually has been made to or on behalf of Indemnitee under
any insurance policy or other indemnity provision, except with respect to any
excess beyond the amount paid under any insurance policy or other indemnity
provision; provided, however, that notwithstanding the availability of such
other indemnification and reimbursement, Indemnitee may claim indemnification
and advancement of Expenses pursuant to this Agreement by assigning to the
Company, at its request, Indemnitee’s claims under such insurance or other
indemnity provision to the extent Indemnitee has been paid by the Company; or
        8



--------------------------------------------------------------------------------



(b)for (i) an accounting of profits made from the purchase and sale (or sale and
purchase) by Indemnitee of securities of the Company within the meaning of
Section 16(b) of the Exchange Act (as defined in Section 2(b) hereof) or similar
provisions of state statutory law or common law, or (ii) any reimbursement of
the Company by the Indemnitee of any bonus or other incentive-based or
equity-based compensation, or of any profits realized by the Indemnitee from the
sale of securities of the Company, as required in each case under the Exchange
Act (including any such reimbursements that arise from an accounting restatement
of the Company pursuant to Section 304 of the Sarbanes-Oxley Act of 2002 (the
“Sarbanes-Oxley Act”), or (iii) the payment to the Company of profits arising
from the purchase and sale by Indemnitee of securities in violation of Section
306 of the Sarbanes-Oxley Act);
(c)except as provided in Section 14(d) of this Agreement, in connection with any
Proceeding (or any part of any Proceeding) initiated by Indemnitee, including
any Proceeding (or any part of any Proceeding) initiated by Indemnitee against
[a Covered Entity][the Company] or its directors, officers, employees, agents
and/or other indemnitees, unless (i) such indemnification is expressly required
to be made by the DGCL, (ii) the Board authorized the Proceeding (or any part of
any Proceeding) prior to its initiation, (iii) such payment arises in connection
with any mandatory counterclaim or cross-claim or affirmative defense brought or
raised by Indemnitee in any Proceeding (or any part of any Proceeding), or (iv)
the Company provides the indemnification or the like, in its sole discretion,
pursuant to the powers vested in the Company under applicable law;
(d)on account of Indemnitee’s conduct that is established by a final judgment as
constituting a breach of Indemnitee’s duty of loyalty to [a Covered Entity][the
Company] or resulting in any personal profit or advantage to which Indemnitee
was not legally entitled; or
(e)if it is ultimately determined by a court of competent jurisdiction in a
final judgment, not subject to appeal, that indemnification is not lawful (and,
in this respect, both the Company and Indemnitee have been advised that the
Securities and Exchange Commission believes that indemnification for liabilities
arising under the federal securities laws is against public policy and is,
therefore, unenforceable and that claims for indemnification should be submitted
to appropriate courts for adjudication).
Section 10. Advances of Expenses.
Notwithstanding any provision of this Agreement to the contrary, the Company
shall advance, to the extent not prohibited by law, the Expenses incurred by or
on behalf of Indemnitee in connection with any Proceeding (or any part of any
Proceeding) not initiated by Indemnitee, and such advancement shall be made
within thirty (30) calendar days after receipt by the Company of a statement or
statements requesting such advances from time to time (which shall include
invoices received by the Indemnitee in connection with such Expenses but, in the
case of invoices in connection with legal services, any references to legal work
performed or to expenditures made that would cause Indemnitee to waive any
privilege accorded by applicable law shall not be so included), whether prior to
or after final disposition of any
        9



--------------------------------------------------------------------------------



Proceeding. Advances shall be unsecured and interest free. Advances shall be
made without regard to Indemnitee's ability to repay the Expenses and without
regard to Indemnitee’s ultimate entitlement to indemnification under the other
provisions of this Agreement. In accordance with Section 14(d), advances shall
include any and all reasonable Expenses incurred pursuing an action to enforce
this right of advancement, including but not limited to Expenses incurred
preparing and forwarding statements to the Company to support the advances
claimed. The Indemnitee shall qualify for advances upon the execution and
delivery to the Company of this Agreement, which shall constitute an undertaking
providing that the Indemnitee undertakes to repay the amounts advanced (without
interest) to the extent that it is ultimately determined by a court of competent
jurisdiction in a final judgment, not subject to appeal, that Indemnitee is not
entitled to be indemnified by the Company. No other form of undertaking shall be
required other than the execution by both parties of this Agreement. This
Section 10 of the Agreement shall not apply to any claim made by Indemnitee for
which an indemnity is excluded pursuant to Section 9 thereof.
Section 11. Procedure for Notification and Defense of Claim.
(a)Indemnitee shall notify the Company in writing of any matter with respect to
which Indemnitee intends to seek indemnification or advancement of Expenses
hereunder as soon as reasonably practicable following the receipt by Indemnitee
of written notice thereof or Indemnitee’s becoming aware thereof. The written
notification to the Company shall include a description of the nature of the
Proceeding and the facts underlying the Proceeding, in each case to the extent
actually known to Indemnitee. The Secretary of the Company, promptly upon
receipt of such a request for indemnification, shall advise the Board in
writing, copying the CEO and General Counsel of the Company, that Indemnitee has
requested indemnification or the like.
(b)To obtain indemnification under this Agreement, Indemnitee shall submit to
the Company a written request, including therein or therewith such documentation
and information as is reasonably available to Indemnitee and is reasonably
necessary to determine whether and to what extent Indemnitee is entitled to
indemnification under this Agreement following the final disposition of such
Proceeding. The failure by Indemnitee to notify the Company hereunder will not
relieve the Company from any liability which it may have to Indemnitee under
this Agreement or otherwise, and any delay in so notifying the Company shall not
constitute a waiver by Indemnitee of any rights under this Agreement.
(c)The Company will be entitled to participate in the Proceeding at its own
expense. Indemnitee agrees to provide any consent or other authorization
promptly to allow such participation by the Company.
(d)The Company shall not be liable to indemnify Indemnitee under this Agreement
for any amounts paid in settlement of any Proceeding effected without the
Company’s prior written consent; provided, however, that the Company will not
unreasonably withhold its consent to any proposed settlement.
        10



--------------------------------------------------------------------------------



(e)Indemnitee shall submit any claim for indemnification and/or advancement of
Expenses within a reasonable time not to exceed seven (7) years after any
judgment, order, settlement, dismissal, arbitral award, conviction, acceptance
of a plea of nolo contendere or its equivalent, final termination or other
disposition or partial disposition of any Proceeding, whichever is the later
date for which Indemnitee requests indemnification and/or advancement of
Expenses.
Section 12. Procedure Upon Application for Indemnification.
(a)Upon written request by Indemnitee for indemnification pursuant to Section
11(a) of the Agreement, a determination, if required by applicable law, with
respect to Indemnitee’s entitlement thereto shall be made in the specific case:
(i) if a Change in Control shall have occurred, by Independent Counsel in a
written opinion to the Board, a copy of which shall be delivered to Indemnitee;
or (ii) if a Change in Control shall not have occurred, (A) by a majority vote
of the Disinterested Directors, even though less than a quorum of the Board, (B)
by a committee of Disinterested Directors designated by a majority vote of the
Disinterested Directors, even though less than a quorum of the Board, (C) if
there are no such Disinterested Directors or, if such Disinterested Directors so
direct, by Independent Counsel in a written opinion to the Board, a copy of
which shall be delivered to Indemnitee, or (D) if so directed by the Board, by
the stockholders of the Company; and, if it is so determined that Indemnitee is
entitled to indemnification, payment to Indemnitee shall be made within ten (10)
business days after such determination. Indemnitee shall cooperate with the
person, persons or entity making such determination with respect to Indemnitee’s
entitlement to indemnification, including providing to such person, persons or
entity upon reasonable advance request any documentation or information which is
not privileged or otherwise protected from disclosure and which is reasonably
available to Indemnitee and reasonably necessary to make such determination. Any
costs or Expenses (including attorneys’ fees and disbursements) incurred by or
on behalf of Indemnitee in so cooperating with the person, persons or entity
making such determination shall be borne by the Company (irrespective of the
determination as to Indemnitee's entitlement to indemnification) and the Company
hereby indemnifies and agrees to hold Indemnitee harmless therefrom. The Company
will advise Indemnitee promptly in writing with respect to any determination
that Indemnitee is or is not entitled to indemnification, including a
description of any reason or basis for which indemnification has been denied.
(b)In the event the determination of entitlement to indemnification is to be
made by Independent Counsel pursuant to Section 12(a) hereof, the Independent
Counsel shall be selected as provided in this Section 12(b). If a Change in
Control shall not have occurred, the Independent Counsel shall be selected by
the Board, and the Company shall give written notice to Indemnitee advising
him/her of the identity of the Independent Counsel so selected. If a Change in
Control shall have occurred, the Independent Counsel shall be selected by
Indemnitee (unless Indemnitee shall request that such selection be made by the
Board, in which event the preceding sentence shall apply), and Indemnitee shall
give written notice to the Company advising it of the identity of the
Independent Counsel so selected. In either event, Indemnitee or the Company, as
the case may be, may, within ten (10) calendar days after such written notice of
selection shall have been given, deliver to the Company or to
        11



--------------------------------------------------------------------------------



Indemnitee, as the case may be, a written objection to such selection; provided,
however, that such objection may be asserted only on the ground that the
Independent Counsel so selected does not meet the requirements of “Independent
Counsel” as defined in Section 2 of this Agreement, and the objection shall set
forth with particularity the factual basis of such assertion. Absent a proper
and timely objection, the person so selected shall act as Independent Counsel.
If such written objection is so made and substantiated, the Independent Counsel
so selected may not serve as Independent Counsel unless and until such objection
is withdrawn or the Court of Chancery of the State of Delaware, United States of
America, has determined that such objection is without merit. If, within twenty
(20) calendar days after the later of submission by Indemnitee of a written
request for indemnification pursuant to Section 11(a) hereof and the final
disposition of the Proceeding, no Independent Counsel shall have been selected
and not objected to, either the Company or Indemnitee may petition the Court of
Chancery of the State of Delaware, United States of America, for resolution of
any objection which shall have been made by the Company or Indemnitee to the
other’s selection of Independent Counsel and/or for the appointment as
Independent Counsel of a person selected by such court or by such other person
as such court shall designate, and the person with respect to whom all
objections are so resolved or the person so appointed shall act as Independent
Counsel under Section 12(a) hereof. The Company shall pay any and all reasonable
fees and expenses of Independent Counsel incurred by such Independent Counsel in
connection with acting pursuant to this Section 12(b), and the Company shall pay
all reasonable fees and expenses incident to the procedures of this Section
12(b), regardless of the manner in which such Independent Counsel was selected
or appointed. Upon the due commencement of any judicial proceeding or
arbitration pursuant to Section 14(a) of this Agreement, Independent Counsel
shall be discharged and relieved of any further responsibility in such capacity
(subject to the applicable standards of professional conduct then prevailing).
(c)Notwithstanding anything in this Agreement to the contrary, no determination
as to entitlement of Indemnitee to indemnification under this Agreement shall be
required to be made prior to the final disposition of the Proceeding.
Section 13. Presumptions and Effect of Certain Proceedings.
(a)In making a determination with respect to entitlement to indemnification
hereunder, the person or persons or entity making such determination shall, to
the fullest extent not prohibited by law, presume that Indemnitee is entitled to
indemnification under this Agreement if Indemnitee has submitted a request for
indemnification in accordance with Section 11(a) of this Agreement. The Company,
to the fullest extent not prohibited by law, shall have the burden of proof and
the burden of persuasion by clear and convincing evidence to overcome that
presumption in connection with the making by any person, persons or entity of
any determination contrary to that presumption. Neither the failure of the
Company (including by its directors or Independent Counsel) to have made a
determination prior to the commencement of any action pursuant to this Agreement
that indemnification is proper in the circumstances because Indemnitee has met
the applicable standard of conduct, nor an actual determination by the Company
(including by its directors or Independent Counsel) that Indemnitee has not met
such applicable standard of conduct, shall be a defense
        12



--------------------------------------------------------------------------------



to the action or create a presumption that Indemnitee has not met the applicable
standard of conduct.
(b)Subject to Section 14(e), if the person, persons or entity empowered or
selected under Section 12 of this Agreement to determine whether Indemnitee is
entitled to indemnification shall not have made a determination within sixty
(60) calendar days after receipt by the Company of the request therefor, the
requisite determination of entitlement to indemnification, to the fullest extent
not prohibited by law, shall be deemed to have been made and Indemnitee shall be
entitled to such indemnification, absent a misstatement by Indemnitee of a
material fact, or an omission of a material fact necessary to make Indemnitee’s
statement not materially misleading, in connection with the request for
indemnification; provided, however, that such 60-calendar day period may be
extended for a reasonable time, not to exceed an additional thirty (30) calendar
days, if the person, persons or entity making the determination with respect to
entitlement to indemnification in good faith requires such additional time for
the obtaining or evaluating of documentation and/or information relating
thereto; and provided, further, that the foregoing provisions of this Section
13(b) shall not apply if the determination of entitlement to indemnification is
to be made by the stockholders pursuant to Section 12(a) of this Agreement and
if (A) within fifteen (15) calendar days after receipt by the Company of the
request for such determination the Board has resolved to submit such
determination to the stockholders for their consideration at an annual meeting
thereof to be held within seventy-five (75) calendar days after such receipt and
such determination is made thereat, or (B) a special meeting of stockholders is
called within fifteen (15) calendar days after such receipt for the purpose of
making such determination, such meeting is held for such purpose within sixty
(60) calendar days after having been so called and such determination is made
thereat.
(c)The termination of any Proceeding or of any claim, issue or matter therein,
by judgment, order, settlement or conviction, or upon a plea of nolo contendere
or its equivalent, shall not (except as otherwise expressly provided in this
Agreement) of itself adversely affect the right of Indemnitee to indemnification
or create a presumption that Indemnitee did not act in good faith and in a
manner which he/she reasonably believed to be in or not opposed to the best
interests of the [Covered Entity][Company] or, with respect to any criminal
Proceeding, that Indemnitee had reasonable cause to believe that his/her conduct
was unlawful.
(d)The Company acknowledges that a settlement or other disposition short of
final judgment may be successful if it permits a party to avoid expense, delay,
distraction, disruption and uncertainty. In the event that any Proceeding to
which Indemnitee is a party or in which Indemnitee is otherwise involved or a
participant is resolved in any manner other than by adverse judgment against
Indemnitee (including, without limitation, settlement of such Proceeding with or
without payment of money or other consideration) it shall be presumed that
Indemnitee has been successful on the merits or otherwise in such Proceeding.
Anyone seeking to overcome this presumption shall have the burden of proof and
the burden of persuasion by clear and convincing evidence.
        13



--------------------------------------------------------------------------------



(e)For purposes of any determination of good faith, Indemnitee shall be deemed
to have acted in good faith if Indemnitee’s action is based on the records or
books of account of the Enterprise, including financial statements, or on
information supplied to Indemnitee by the directors, officers, employees and/or
agents of the Enterprise in the course of their duties, or on the advice of
legal counsel for the Enterprise or on information or records given or reports
made to the Enterprise by an independent certified public accountant or by an
appraiser or other expert selected with the reasonable care by the Enterprise.
The provisions of this Section 13(d) shall not be deemed to be exclusive or to
limit in any way the other circumstances in which the Indemnitee may be deemed
to have met the applicable standard of conduct set forth in this Agreement.
Whether or not the foregoing provisions of this Section 13(d) are satisfied, it
shall in any event be presumed that Indemnitee has at all times acted in good
faith and in a manner he/she reasonably believed to be in or not opposed to the
best interests of the [Covered Entity][Company].
(f)The knowledge and/or actions, or failure to act, of any director, officer,
trustee, partner, managing member, fiduciary, agent or employee of the
Enterprise shall not be imputed to Indemnitee for purposes of determining the
right to indemnification under this Agreement.
Section 14. Remedies of Indemnitee.
(a)Subject to Section 14(e), in the event that (i) a determination is made
pursuant to Section 12 of this Agreement that Indemnitee is not entitled to
indemnification under this Agreement, (ii) advancement of Expenses is not timely
made pursuant to Section 10 of this Agreement, (iii) no determination of
entitlement to indemnification shall have been made pursuant to Section 12(a) of
this Agreement within ninety (90) calendar days after receipt by the Company of
the request for indemnification, (iv) payment of indemnification is not made
pursuant to Section 5, 6 or 7 or the last sentence of Section 12(a) of this
Agreement within ten (10) business days after receipt by the Company of a
written request therefor, (v) payment of indemnification pursuant to Section 3,
4 or 8 of this Agreement is not made within ten (10) business days after a
determination has been made that Indemnitee is entitled to indemnification, (vi)
the Company or any other person or entity takes or threatens to take any action
to declare this Agreement void or unenforceable, or institutes any litigation or
other action or proceeding designed to deny, limit, or to recover from,
Indemnitee the benefits provided or intended to be provided to the Indemnitee
hereunder, or (vii) Indemnitee otherwise seeks enforcement of this Agreement,
Indemnitee shall be entitled to a final adjudication by a court of his/her
entitlement to such indemnification or advancement of Expenses. Alternatively,
Indemnitee, at his/her option, may seek a final award in arbitration to be
conducted by a single arbitrator pursuant to the Commercial Arbitration Rules of
the American Arbitration Association. Indemnitee shall commence such proceeding
seeking an adjudication or an award in arbitration within one hundred and eighty
(180) calendar days following the date on which Indemnitee first has the right
to commence such proceeding pursuant to this Section 14(a); provided, however,
that the foregoing clause shall not apply in respect of a proceeding brought by
Indemnitee to enforce his/her rights under Section 5 of this Agreement. The
Company shall not oppose Indemnitee’s right to seek any such adjudication or
award in arbitration.
        14



--------------------------------------------------------------------------------



(b)In the event that a determination shall have been made pursuant to
Section 12(a) of this Agreement that Indemnitee is not entitled to
indemnification, in whole or in part, any judicial proceeding or arbitration
commenced pursuant to this Section 14 shall be conducted in all respects as a de
novo trial, or arbitration, on the merits and Indemnitee shall not be prejudiced
by reason of that adverse determination. In any judicial proceeding or
arbitration commenced pursuant to this Section 14 the Company shall have the
burden of proving Indemnitee is not entitled to indemnification or advancement
of Expenses, as the case may be.
(c)If a determination shall have been made pursuant to Section 12(a) of this
Agreement that Indemnitee is entitled to indemnification, the Company shall be
bound by such determination in any judicial proceeding or arbitration commenced
pursuant to this Section 14, absent (i) a misstatement by Indemnitee of a
material fact, or an omission of a material fact necessary to make Indemnitee’s
statement not materially misleading, in connection with the request for
indemnification, or (ii) a specific finding (which has become final, conclusive
and binding) by the Chancery Court of the State of Delaware, USA that all or any
part of such indemnification is expressly prohibited by applicable law.
(d)The Company, to the fullest extent not prohibited by law, shall be precluded
from asserting in any judicial proceeding or arbitration commenced pursuant to
this Section 14 that the procedures and presumptions of this Agreement are not
valid, binding and enforceable and shall stipulate in any such court or before
any such arbitrator that the Company (i) is bound by all the provisions of this
Agreement and (ii) is precluded from making any assertion to the contrary. It is
the intent of the Company that, to the fullest extent permitted by law, the
Indemnitee not be required to incur legal fees or other Expenses associated with
the interpretation, enforcement or defense of Indemnitee’s rights under this
Agreement by litigation or otherwise because the cost and expense thereof would
substantially detract from the benefits intended to be extended to the
Indemnitee hereunder. The Company shall, to the fullest extent permitted by law,
indemnify Indemnitee against any and all Expenses and, if requested by
Indemnitee, shall (within ten (10) business days after receipt by the Company of
a written request therefor) advance, to the extent not prohibited by law, such
Expenses to Indemnitee, which are incurred by or on behalf of Indemnitee in
connection with any request or action brought by Indemnitee for indemnification
or advancement of Expenses from the Company under this Agreement or under any
directors’ and officers’ liability insurance policies maintained by the Company
if, in the case of indemnification, Indemnitee is wholly successful on the
underlying claims; if Indemnitee is not wholly successful on the underlying
claims, then such indemnification shall be only to the extent Indemnitee is
successful on such underlying claims or otherwise as permitted by law, whichever
is greater.
(e)If the Company disputes a portion of the amounts for which indemnification is
requested, the undisputed portion shall be paid and only the disputed portion
withheld from Indemnitee pending resolution of any such dispute as governed by
this Agreement.
        15



--------------------------------------------------------------------------------



Section 15. Non-Exclusivity; Survival of Rights: Insurance; Subrogation.
(a)The rights of indemnification and to receive advancement of Expenses as
provided by this Agreement (i) shall not be deemed exclusive of any other rights
to which Indemnitee may now or in the future be entitled under applicable law,
the Company’s Certificate of Incorporation, the By-laws, any agreement, a vote
of stockholders or a resolution of the Board, or otherwise and (ii) shall be
interpreted independently of, and without reference to, any other such rights to
which Indemnitee may at any time be entitled. No amendment, alteration or repeal
of this Agreement or of any provision hereof shall limit or restrict any right
of Indemnitee under this Agreement in respect of any action taken or omitted by
such Indemnitee in his/her Corporate Status prior to such amendment, alteration
or repeal. To the extent that a change in the DGCL or other applicable law,
whether by statute or judicial decision, permits greater indemnification or
advancement of Expenses than would be afforded currently under the By-laws or
the Certificate of Incorporation of the Company and this Agreement, it is the
intent of the parties hereto that Indemnitee shall enjoy by this Agreement the
greater benefits so afforded by such change(s). No right or remedy herein
conferred is intended to be exclusive of any other right or remedy, and every
other right and remedy shall be cumulative and in addition to every other right
and remedy given hereunder or now or hereafter existing at law or in equity or
otherwise. The assertion or employment of any right or remedy hereunder, or
otherwise, shall not prevent the concurrent assertion or employment of any other
right or remedy.
(b)To the extent that the Company maintains an insurance policy or policies
providing liability insurance or other forms of indemnification or the like for
directors, officers, employees or agents of the Enterprise, Indemnitee shall be
covered by such policy or policies or other forms in accordance with its or
their terms to the maximum extent of the coverage or allowance available for any
such director, officer, employee and/or agent under such policy or policies or
other forms. If, at the time of receipt of a notice of a claim pursuant to the
terms hereof, the Company has director and officer liability insurance in
effect, the Company shall give prompt written notice of such claim or of the
commencement of a Proceeding, as the case may be, to the insurers or their other
equivalent counterparts in accordance with the procedures set forth in the
respective policies or other forms. The Company shall thereafter take all
necessary or desirable action(s) to cause such insurers or other counterparts to
pay, on behalf of the Indemnitee, all amounts payable as a result of such
Proceeding in accordance with the terms of such policies or other forms.
(c)In the event of any payment under this Agreement, the Company shall be
subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute all papers required and take all action necessary
to secure such rights, including execution of such documents as are necessary to
enable the Company to bring suit to enforce such rights and Indemnitee shall
take such actions promptly upon request by the Company.
(d)The Company shall not be liable under this Agreement to make any payment of
amounts otherwise indemnifiable (or for which advancement of Expenses is
        16



--------------------------------------------------------------------------------



provided hereunder) if and to the extent that Indemnitee has otherwise actually
received such payment under any insurance policy, contract, agreement or
otherwise.
Section 16. Duration of Agreement.
(a)This Agreement shall continue until and terminate upon the later of (i)
twenty (20) years after the date that Indemnitee shall have ceased to serve as a
director, officer, employee and/or agent of [a Covered Entity][the Company] or
(ii) one (1) year after the final termination of any Proceeding then pending in
respect of which Indemnitee is granted rights of indemnification or advancement
of Expenses hereunder and of any proceeding (including any appeal) commenced by
Indemnitee pursuant to Section 14 of this Agreement relating thereto.
(b)The rights of indemnification and advancement of Expenses provided by or
granted pursuant to this Agreement shall be binding upon and be enforceable by
the parties hereto and their respective successors and assigns (including any
direct or indirect successor by purchase, merger, acquisition, combination,
consolidation or otherwise to all or substantially all of the business or assets
of the Company), shall continue as to an Indemnitee who has ceased to be a
director, officer, employee and/or agent of [a Covered Entity][the Company] or
of any other Enterprise for any reason, and shall inure to the benefit of
Indemnitee and his or her spouse, assigns, heirs, devisees, executors and
administrators and other personal and legal representatives.
(c)The Company shall require and cause any successor (whether direct or indirect
by purchase, merger, acquisition, combination, consolidation or otherwise) to
all or substantially all of the business or assets of the Company to expressly,
by written agreement with Indemnitee, assume and agree to perform this Agreement
in the same manner and to the same extent that the Company would be required to
perform if no such succession or assignment had taken place.
(d)No legal action will be brought and no cause of action will be asserted by or
in the right of the Company against an Indemnitee or an Indemnitee's estate,
spouse, heirs, executors or personal or legal representatives after the
expiration of five (5) years from the date of accrual of such cause of action,
and any claim or cause of action of the Company will be extinguished and deemed
released unless asserted by the timely filing of a legal action within such five
(5)-year period; provided, however, that if any shorter period of limitations is
otherwise applicable to such cause of action, such shorter period will govern.
Section 17. Severability.
If any provision or provisions of this Agreement (or any portion thereof) shall
be held to be invalid, illegal or unenforceable for any reason whatsoever: (a)
the validity, legality and enforceability of the remaining provisions of this
Agreement (including but not limited to each portion of any Section of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable that is not itself invalid, illegal or unenforceable) shall not in
any way be affected or impaired thereby and shall remain enforceable to the
fullest extent
        17



--------------------------------------------------------------------------------



permitted by law; (b) such provision or provisions shall be deemed reformed to
the extent necessary to conform to applicable law and to give the maximum effect
to the intent of the parties hereto; and (c) to the fullest extent possible, the
provisions of this Agreement (including but not limited to each portion of any
Section of this Agreement containing any such provision held to be invalid,
illegal or unenforceable that is not itself invalid, illegal or unenforceable)
shall be construed so as to give effect to the intent manifested thereby.
Section 18. Entire Agreement.
This Agreement constitutes the entire agreement between the parties with respect
to the specific subject matter hereof and supersedes all prior agreements and
understandings, oral, written and implied, between the parties hereto with
respect to the same subject matter hereof; provided, however, that this
Agreement is a supplement to and in furtherance of the Company’s Certificate of
Incorporation, the By-laws, any directors’ and officers’ insurance coverage
maintained by the Company, and applicable law, and shall not be deemed a
substitute therefor, nor to diminish or abrogate any rights of Indemnitee
thereunder.
Section 19. Modification, Waiver, Termination and Cancellation.
No supplement, modification, amendment, termination, or cancellation of this
Agreement shall be binding unless executed in writing by both of the parties
hereto, or as otherwise expressly provided herein. No waiver of any of the
provisions of this Agreement shall be deemed or shall constitute a waiver of any
other provisions of this Agreement (whether or not similar), nor shall any
waiver constitute a continuing waiver.
Section 20. Notices.
All notices, requests, demands and other communications under this Agreement
shall be in writing and shall be deemed to have been duly given if (a) delivered
by hand and receipted for by the party to whom said notice or other
communication shall have been directed, (b) mailed by certified or registered
mail with postage prepaid, on the fifth (5th) business day after the date on
which it is so mailed, (c) one (1) business day after timely deposit with a
nationally recognized overnight courier for next business day delivery, or (d)
sent by facsimile transmission, with receipt of oral confirmation that such
transmission has been received, in all cases with all postage, delivery or
similar charges prepaid and addressed to the party or parties to be notified at
the addresses set forth below:
(a) If to Indemnitee, at the address indicated on the first page of this
Agreement for Indemnitee.
        18



--------------------------------------------------------------------------------



(b) If to the Company, at:
Brickell Biotech, Inc.
5777 Central Avenue, Suite 102
Boulder, CO 80301
Attention: Andy Sklawer, COO
Phone: 786-304-2083
Fax: 786-524-2721
Either party may change the address, fax or person to which any such notice
shall be sent by like notice in writing to the other party, provided that no
such change shall be effective as against a party unless and until actually
received by such party.
Section 21. Contribution.
        (a) To the fullest extent permissible under applicable law and not
inconsistent with the remaining provisions of this Section 21, if the
indemnification provided for in this Agreement is unavailable to Indemnitee for
any reason whatsoever, the Company, in lieu of indemnifying Indemnitee, shall
contribute to the amount incurred by or on behalf of Indemnitee, whether for
judgments, fines, penalties, excise taxes, amounts paid or to be paid in
settlement, and/or for Expenses, in connection with any claim relating to an
indemnifiable event under this Agreement, in such proportion as is deemed fair
and reasonable in light of all of the circumstances of such Proceeding in order
to reflect (i) the relative benefits received by [a Covered Entity][the Company]
and Indemnitee as a result of the event(s) and/or transaction(s) giving cause to
such Proceeding; and/or (ii) the relative fault of the [Covered Entity][Company]
(and its directors, officers, employees and agents) and Indemnitee in connection
with such event(s) and/or transaction(s).
        (b) Whether or not the indemnification provided in this Agreement is
available, in respect of any Proceeding in which [a Covered Entity][the Company]
is jointly liable with Indemnitee (or would be if joined in such Proceeding),
the Company shall pay, in the first instance, the entire amount of any judgment
or settlement of such Proceeding without requiring Indemnitee to contribute to
such payment and the Company hereby waives and relinquishes any right of
contribution it may have against Indemnitee. The Company shall not enter into
any settlement of any Proceeding in which [a Covered Entity][the Company] is
jointly liable with Indemnitee (or would be if joined in such Proceeding) unless
such settlement provides for a full and final release of all claims asserted
against Indemnitee.
        (c) Without diminishing or impairing the obligations of the Company set
forth in the preceding subparagraph, if, for any reason, Indemnitee shall elect
or be required to pay all or any portion of any judgment or settlement in any
Proceeding in which [a Covered Entity][the Company] is jointly liable with
Indemnitee (or would be if joined in such Proceeding), the Company shall
contribute to the amount of Expenses, judgments, fines and amounts paid in
settlement actually and reasonably incurred and paid or payable by Indemnitee in
proportion to the relative benefits received by the [Covered Entity][Company]
and all officers, directors, employees or agents of the [Covered
Entity][Company], other than
        19



--------------------------------------------------------------------------------



Indemnitee, who are jointly liable with Indemnitee (or would be if joined in
such Proceeding), on the one hand, and Indemnitee, on the other hand, from the
transaction or events from which such Proceeding arose; provided, however, that
the proportion determined on the basis of relative benefit may, to the extent
necessary to conform to law, be further adjusted by reference to the relative
fault of the [Covered Entity][Company] and all officers, directors, employees or
agents of the [Covered Entity][Company] other than Indemnitee who are jointly
liable with Indemnitee (or would be if joined in such Proceeding), on the one
hand, and Indemnitee, on the other hand, in connection with the transaction or
events that resulted in such Expenses, judgments, fines or settlement amounts,
as well as any other equitable considerations which applicable law may require
to be considered. The relative fault of the [Covered Entity][Company] and all
officers, directors, employees and/or agents of the [Covered Entity][Company],
other than Indemnitee, who are jointly liable with Indemnitee (or would be if
joined in such Proceeding), on the one hand, and Indemnitee, on the other hand,
shall be determined by reference to, among other things, the degree to which
their actions were motivated by intent to gain personal profit or advantage, the
degree to which their liability is primary or secondary, and the degree to which
their conduct is active or passive.
Section 22. Applicable Law and Consent to Jurisdiction.
This Agreement and the legal relations among the parties shall be governed by,
and construed and enforced in accordance with, the laws of the State of
Delaware, USA, without regard to its conflict of laws rules. Except with respect
to any arbitration commenced by Indemnitee pursuant to Section 14(a) of this
Agreement, the Company and Indemnitee hereby irrevocably and unconditionally (i)
agree that any action or proceeding arising out of or in connection with this
Agreement shall be brought only in the Chancery Court of the State of Delaware,
USA (the “Delaware Court”) and not in any other state or federal court in the
United States of America or any court in any other country, (ii) consent to
submit to the exclusive jurisdiction of the Delaware Court for purposes of any
action or proceeding arising out of or in connection with this Agreement, (iii)
waive any objection to the laying of venue of any such action or proceeding in
the Delaware Court, and (iv) waive, and agree not to plead or to make, any claim
that any such action or proceeding brought in the Delaware Court has been
brought in an improper or inconvenient forum. If the laws of the State of
Delaware, USA, are hereafter amended to permit the Company to provide broader
indemnification rights than said laws permitted the Company to provide prior to
such amendment, the rights of indemnification and advancement of Expenses
conferred by this Agreement automatically shall be broadened to the fullest
extent permitted by the laws of the State of Delaware, as so amended and of the
effective date of such amendment.
Section 23. Identical Counterparts.
This Agreement may be executed in one or more counterparts, each of which shall
for all purposes be deemed to be an original but all of which together shall
constitute one and the same Agreement. Only one such counterpart signed by the
party against whom enforceability is sought needs to be produced to evidence the
existence of this Agreement.
        20



--------------------------------------------------------------------------------



Section 24. Miscellaneous.
Use of the masculine pronoun shall be deemed to include usage of the feminine
pronoun where appropriate. The headings of this Agreement are inserted for
convenience only and shall not be deemed to constitute part of this Agreement or
to affect the construction thereof.
[THIS SPACE INTENTIONALLY LEFT BLANK]


        21



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
between them as of the date of last signature immediately below.

BRICKELL BIOTECH, INC.______________________By: ______________________By:
______________________Name: Robert B. BrownName: ____________________ Title:
CEOTitle: _____________________Date: _____________________Date:
_____________________



        22

